DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In Claim 1, “configured to extract or estimate surrogate measure” should read “configured to extract or estimate a surrogate measure”.
In Claim 1, “the estimated or extracted surrogate measure as respiratory effort feature signal” should read “the estimated or extracted surrogate measure as a respiratory effort feature signal”.
In Claim 1, “wherein the respiratory effort feature signal comprise a pulse rate variability, a pulse amplitude variability and/or a pulse width variability.” should read “wherein the respiratory effort feature signal comprise a pulse rate variability, a pulse amplitude variability and/or a pulse width variability of the output signal of the PPG sensor” . 
In Claim 5, “a heart beats detecting unit” should read “a heart beat detecting unit”.
In Claim 6, “A method of classifying sleep stages of a user,” should read “a method of classifying sleep stages of a user, comprising:” (or whatever other transitional phrase the applicant would like to use).
In Claim 6, “outputting the estimated or extracted surrogate measure as respiratory effort feature signal” should read “outputting the estimated or extracted surrogate measure as a respiratory effort feature signal”.
In Claim 6, “determining parameters directly relating to a respiratory effort of a user based on respiratory effort feature signal” should read “determining parameters directly relating to a respiratory effort of a user based on the
In Claim 6, “wherein the respiratory effort feature signal comprise a pulse rate variability, a pulse amplitude variability and/or a pulse width variability.” should read “wherein the respiratory effort feature signal comprise a pulse rate variability, a pulse amplitude variability and/or a pulse width variability of the output signal of the PPG sensor” .  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sleep stage classification unit”, “estimation unit”, “respiratory effort determining unit”, and “sleep stage analyzing unit” in claim 1, and “heart beats .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 is being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “sleep stage analyzing unit” for the apparatus performing the specified function
“sleep stage analyzing unit” is linked with the transitional word “which” and modified by the functional language “receives an output signal of a photoplethysmograph (PPG) sensor”
“sleep stage analyzing unit” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant on page 11, lines 20-26 as a computer program stored/distributed on a suitable medium such as an optical storage medium or solid state medium, supplied together with or as part of other hardware. Such hardware may be part of a device that requires contact with the skin of a user such as a wrist-worn device (e.g. smart watch), device worn behind the ear (e.g. hearing aid), or any device which allows light to be transmitted from one side of the body to the other, as disclosed on page 6, lines 6-11 and Fig. 1. (While this paragraph and figure refer to implementation of the PPG sensor, the specification discloses a single unit or device may fulfil the 
Claim 1 is also being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “estimation unit” for the apparatus performing the specified function
“estimation unit” is linked with the transitional phrase “configured to” and modified by the functional language “extract or estimate surrogate measure indirectly relating to a respiratory effort of a user”
“estimation unit” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant on page 11, lines 20-26 as a computer program stored/distributed on a suitable medium such as an optical storage medium or solid state medium, supplied together with or as part of other hardware. Such hardware may be part of a device that requires contact with the skin of a user such as a wrist-worn device (e.g. smart watch), device worn behind the ear (e.g. hearing aid), or any device which allows light to be transmitted from one side of the body to the other, as disclosed on page 6, lines 6-11 and Fig. 1. (While this paragraph and figure refer to implementation of the PPG sensor, the specification discloses a single unit or device may fulfil the functions of several items recited in the claims on page 11). The computer program may also be distributed in other forms such as via the internet or other wired or wireless telecommunication systems.
Claim 1 is also being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “respiratory effort determining unit” for the apparatus performing the specified function
“respiratory effort determining unit” is linked with the transitional phrase “adapted to” and modified by the functional language “determine parameters directly related to a respiratory effort”
“respiratory effort determining unit” is not modified by sufficient structure, material, or acts for performing the claimed function.
page 11, lines 20-26 as a computer program stored/distributed on a suitable medium such as an optical storage medium or solid state medium, supplied together with or as part of other hardware. Such hardware may be part of a device that requires contact with the skin of a user such as a wrist-worn device (e.g. smart watch), device worn behind the ear (e.g. hearing aid), or any device which allows light to be transmitted from one side of the body to the other, as disclosed on page 6, lines 6-11 and Fig. 1. (While this paragraph and figure refer to implementation of the PPG sensor, the specification discloses a single unit or device may fulfil the functions of several items recited in the claims on page 11). The computer program may also be distributed in other forms such as via the internet or other wired or wireless telecommunication systems.
Claim 1 is also being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “sleep stage classification unit” for the apparatus performing the specified function
“sleep stage classification unit” is linked with the transitional phrase “adapted to” and modified by the functional language “classify a sleep stage of a user”.
“sleep stage classification unit” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant page 11, lines 20-26 as a computer program stored/distributed on a suitable medium such as an optical storage medium or solid state medium, supplied together with or as part of other hardware. Such hardware may be part of a device that requires contact with the skin of a user such as a wrist-worn device (e.g. smart watch), device worn behind the ear (e.g. hearing aid), or any device which allows light to be transmitted from one side of the body to the other, as disclosed on page 6, lines 6-11 and Fig. 1. (While this paragraph and figure refer to implementation of the PPG sensor, the specification discloses a single unit or device may fulfil the functions of several items recited in the claims on page 11). The computer program may also be distributed in other forms such as via the internet or other wired or wireless telecommunication systems.
Claim 5
Uses the nonce term “heart beats detecting unit” for the apparatus performing the specified function
“heart beats detecting unit” is linked with the transitional phrase “adapted to” and modified by the functional language “detect heart beats of a user based on the output signal”
“heart beats detecting unit” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant on page 11, lines 20-26 as a computer program stored/distributed on a suitable medium such as an optical storage medium or solid state medium, supplied together with or as part of other hardware. Such hardware may be part of a device that requires contact with the skin of a user such as a wrist-worn device (e.g. smart watch), device worn behind the ear (e.g. hearing aid), or any device which allows light to be transmitted from one side of the body to the other, as disclosed on page 6, lines 6-11 and Fig. 1. (While this paragraph and figure refer to implementation of the PPG sensor, the specification discloses a single unit or device may fulfil the functions of several items recited in the claims on page 11). The computer program may also be distributed in other forms such as via the internet or other wired or wireless telecommunication systems.
Claim 5 is also being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “body movement measuring unit” for the apparatus performing the specified function
“body movement measuring unit” is linked with the transitional phrase “adapted to” and modified by the functional language “detect a movement of a user based on output signal”
“body movement measuring unit” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant on page 11, lines 20-26 as a computer program stored/distributed on a suitable medium such as an optical storage medium or solid state medium, supplied together with or as part of other hardware. Such hardware may be part of a device that requires contact with the skin of a user such as a wrist-worn device (e.g. smart watch), device 
Claim 5 is also being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “heart rate variability calculation unit” for the apparatus performing the specified function
“heart rate variability calculation unit” is linked with the transitional phrase “adapted to” and modified by the functional language “determine a heart rate variability based on interbeat intervals detected by the heart beat detection unit”
“heart rate variability calculation unit” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant on page 11, lines 20-26 as a computer program stored/distributed on a suitable medium such as an optical storage medium or solid state medium, supplied together with or as part of other hardware. Such hardware may be part of a device that requires contact with the skin of a user such as a wrist-worn device (e.g. smart watch), device worn behind the ear (e.g. hearing aid), or any device which allows light to be transmitted from one side of the body to the other, as disclosed on page 6, lines 6-11 and Fig. 1. (While this paragraph and figure refer to implementation of the PPG sensor, the specification discloses a single unit or device may fulfil the functions of several items recited in the claims on page 11). The computer program may also be distributed in other forms such as via the internet or other wired or wireless telecommunication systems.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a sleep stage analyzing unit which receives an output signal of a photoplethysmograph (PPG) sensor detecting at least one vital sign of a user, wherein the sleep stage analyzing unit comprises an estimation unit configured to extract or estimate surrogate measure indirectly relating to a  respiratory effort of a user based on the output signal of the PPG sensor. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”-type language, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, receiving in the context of this claim encompasses the user manually reading the output of a PPG sensor, and mentally estimating a measure (such as rate, amplitude, or variability) indirectly relating to a respiratory effort of a user. Similarly, the limitation of a respiratory effort determining unit adapted to determine parameters directly related to a respiratory effort based on the respiratory effort feature signal from the estimation unit, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, determining parameters directly related to a respiratory effort in the context of this claim encompasses the user manually determining parameters directly related to a respiratory effort from the estimated measure. Finally, the limitation of a sleep stage classification unit adapted to classify a sleep stage of a user based on the parameters directly relating to the respiratory effort from the respiratory effort determining unit, and to output a sleep stage classification signal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to classify sleep stages amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 3 recites wherein the respiratory effort determining unit receives a predefined set of respiratory effort features and calculates respiratory effort based on the predefined set of respiratory effort features and the respiratory effort feature signal from the estimation unit. As receiving a predefined set of respiratory effort features and calculating respiratory effort based on the predefined set of respiratory effort features and a respiratory effort feature signal can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical 
Claim 4 recites wherein the sleep stage classification unit receives at least one pre-trained classifier and an output of the respiratory effort determining unit and classifies a sleep stage of a user. As receiving at least one pre-trained classifier (which could be an equation or algorithm) and an output of the respiratory effort determining unit and classifying a sleep stage of a user can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a heart beats detecting unit adapted to detect heart beats of a user based on the output signal of the PPG sensor. 
The limitation of a heart beat detecting unit adapted to detect heart beats of a user based on the output signal of the PPG sensor, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, detecting heart beats of a user in the context of this claim encompasses the user manually detecting heart beats of a user by reading the output of a PPG sensor. Similarly, the limitation of a body movement measuring unit adapted to detect a movement of a user based on output signal of a motion sensor detecting a motion of a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a motion sensor” language, detecting a movement of a user in the context of this claim encompasses the user manually detecting a movement of a user by reading the output of a motion sensor. Finally, the limitation of a heart rate variability calculation unit adapted to determine a heart rate variability based on 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform an abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 6 recites a method of classifying sleep stages of a user, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, estimating or extracting a surrogate measure indirectly relating to respiratory efforts of a user based on an output signal of a PPG sensor detecting at least one vital sign of a user encompasses the user mentally estimating a measure (such as rate, amplitude, or variability) indirectly relating to a respiratory effort of a Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). There are no inventive concepts recited because there are no additional concepts recited, and the purpose of the claim is a commonly known concept. The claim is not patent eligible. 
Claim 7 recites wherein the parameters directly related to the respiratory effort comprises a respiratory rate, changes in breathing amplitude, changes in breathing frequency and/or spectral characteristics of the respiratory effort. As setting wherein the parameters directly related to the respiratory effort to comprise a respiratory rate, changes in breathing amplitude, changes in breathing frequency and/or spectral characteristics of the respiratory effort can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan et al (US 2011/0124979 A1, cited in applicant 09/19/2019 IDS, hereinafter Heneghan) in view of Ochs et al (US 2013/0289413 A1, cited in applicant 09/19/2019 IDS, hereinafter Ochs).
Regarding Claim 1, Heneghan discloses a sleep stage classification system (Fig. 1 and Fig. 4), comprising: 
a sleep stage analyzing unit (“the portable device can have processing capability so that real-time monitoring can be performed”, [0029])which receives an output signal (“The data is…transferred…to data processing stages 12-16 for further analysis”, [0029]) of a photoplethysmograph (PPG) sensor (“pulse oximeter”, [0028] detecting at least one vital sign of a user (“to record the PPG waveform”, [0028]; PPG can record vital signs of a user), 
wherein the sleep stage analyzing unit comprises an estimation unit (“the portable device can have processing capability…”, [0029]; this processing capability includes stages 12-16) configured to extract or estimate a surrogate measure (Step 12, Fig. 4; “…one feature vector (made up of all the features) describing each thirty-second epoch…”, [0045]) indirectly relating to a respiratory effort of a user ([the feature vector is made up of all features, including pulse arrival time and other indirectly-related respiratory features) based on the output signal of the PPG sensor (Step 12 is based on Step 10, Fig. 4), and to output the estimated or extracted surrogate measure as respiratory effort feature signal (Fig. 4, Step 12 moving to Step 14), 
wherein the sleep stage analyzing unit furthermore comprises a respiratory effort determining unit (“the portable device can have processing capability…”, [0029]; this processing capability includes stages 12-16) adapted to determine parameters directly related to a respiratory effort (Step 14, Fig. 4; “(a) Feature Selection”, [0045]; a selected feature can be respiratory rate variability, see table in [0046]) based on the respiratory effort feature signal from the estimation unit (Step 14 is based on Step 12, Fig. 4), 
wherein the sleep stage analyzing unit further comprises a sleep stage classification unit (“the portable device can have processing capability…”, [0029]; this processing capability includes stages 12-16) adapted to classify a sleep stage of a user (Step 16, Fig. 4; “The epochs are then classified into wakefulness, REM sleep or non-REM sleep epochs by assigning them to the class with the maximum adjusted probabilities”, [0046]) based on the parameters directly relating to the respiratory effort (“The features are then supplied to a linear discriminant classifier model…”, [0046]; one of these features can 
Heneghan discloses the claimed invention except for expressly disclosing wherein the respiratory effort feature signal comprises a pulse rate variability, a pulse amplitude variability and/or a pulse width variability.  However, Ochs teaches wherein the respiratory effort feature signal comprises a pulse rate variability (“Other information that may be determined by pre-processor 312 may include …the variability of the period of the PPG signal,…”, [0056]) a pulse amplitude variability (“…the variability of the amplitude of the PPG signal…”, [0056]) and/or a pulse width variability. It is noted by the examiner that the phrasing of the limitation “wherein the respiratory effort feature signal comprises a pulse rate variability, a pulse amplitude variability and/or a pulse width variability” means that the respiratory effort feature signal can include pulse rate variability, a pulse amplitude variability and/or a pulse width variability as part of a plurality of features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the feature vector of Heneghan, with the additional features of the variability of the amplitude of the PPG signal or the variability of the period of the PPG signal, because respiration has an impact on PPG pulse characteristics, as taught by Ochs ([0056]). Therefore, these additional features would also help to indicate indirectly related respiratory efforts. 
Regarding Claim 3, modified Heneghan discloses the sleep stage classification system according to claim 1, wherein the respiratory effort determining unit receives a predefined set of respiratory effort features (“Training and Testing Data”, Fig. 8; “This module uses training data to train a classification model, such as a linear discriminant model”, [0045]) and calculates respiratory effort based on the predefined set of respiratory effort features and the respiratory effort feature signal from the estimation unit (See Fig. 8; the training and testing data goes into selecting the best feature set, which includes respiratory effort; See Fig. 4; Step 14 is based on Step 12).  
Regarding Claim 4, modified Heneghan discloses the sleep stage classification system according to claim 3, wherein the sleep stage classification unit receives at least one pre-trained classifier (“Epoch 
Regarding Claim 6, Heneghan discloses a method of classifying sleep stages of a user, 
estimating or extracting a surrogate measure (Step 12, Fig. 4; “…one feature vector (made up of all the features) describing each thirty-second epoch…”, [0045]) indirectly relating to respiratory efforts of a user ([the feature vector is made up of all features, including pulse arrival time and other indirectly-related respiratory features) based on an output signal of a PPG sensor (Step 12 is based on Step 10, Fig. 4) detecting at least one vital sign of a user (“to record the PPG waveform”, [0028]; PPG can record vital signs of a user); 
outputting the estimated or extracted surrogate measure as respiratory effort feature signal (Fig. 4, Step 12 moving to Step 14); 
determining parameters directly relating to a respiratory effort of a user (Step 14, Fig. 4; “(a) Feature Selection”, [0045]; a selected feature can be respiratory rate variability, see table in [0046]) based on respiratory effort feature signal (Step 14 is based on Step 12, Fig. 4); 
sleep stage classifying of a user (Step 16, Fig. 4; “The epochs are then classified into wakefulness, REM sleep or non-REM sleep epochs by assigning them to the class with the maximum adjusted probabilities”, [0046]) based on the determined respiratory effort features (“The features are then supplied to a linear discriminant classifier model…”, [0046]; one of these features can be respiratory rate variability, see table in [0046]), and 
outputting a sleep stage classification signal (Step 16, Fig. 4, sleepiness score is outputted). 42017P01599WOUS
comprises a pulse rate variability, a pulse amplitude variability and/or a pulse width variability” means that the respiratory effort feature signal can include pulse rate variability, a pulse amplitude variability and/or a pulse width variability as part of a plurality of features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the feature vector of Heneghan, with the additional features of the variability of the amplitude of the PPG signal or the variability of the period of the PPG signal, because respiration has an impact on PPG pulse characteristics, as taught by Ochs ([0056]). Therefore, these additional features would also help to indicate indirectly related respiratory efforts. 
Regarding Claim 7, modified Heneghan discloses the sleep stage classification system of claim 1, wherein the parameters directly related to the respiratory effort comprises a respiratory rate, changes in breathing amplitude, changes in breathing frequency (“The features are then supplied to a linear discriminant classifier model…”, [0046]; one of these features can be respiratory rate variability) and/or spectral characteristics of the respiratory effort.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Ochs, and further in view of Haakma et al (WO 2016/206921, cited in applicant 09/19/2019 IDS, hereinafter Haakma).
Regarding Claim 5, modified Heneghan discloses the sleep stage classification system according to claim 3. Modified Heneghan discloses the claimed invention except for expressly disclosing a heart beats detecting unit adapted to detect heart beats of a user based on the output signal of the PPG sensor, 

a heart rate variability calculation unit adapted to determine a heart rate variability based on interbeat intervals detected by the heart beat detection unit
wherein the output of the body movement measuring unit is input to the sleep stage classification unit.
However, Haakma teaches a heart beats detecting unit (Element 26, Fig. 4) adapted to detect heart beats of a user (“Preferably, a set of cardiac features is extracted from a sensor signal that is provided by a sensor being applied to the subject…”, page 14, line 34-page 15, line 1; this must include heart beat or heart rate, as heart rate variability is extracted from heartbeat intervals, page 16, lines 9-10) based on the output signal of the PPG sensor (“In a preferred embodiment, a PPG sensor is used…”, page 15, lines 1-2), 
a body movement measuring unit (Element 26, Fig. 4) adapted to detect a movement of a user (“providing an acceleration signal indicative of the respiration of the subject” page 15, lines 5-6; it is Element 26 that receives sensor signals from the sensors, page 14, lines 15-16) based on output signal of a motion sensor detecting a motion of a user (“an acceleration sensor attached to the subjects chest … is used in addition to the PPG sensor for providing an acceleration signal”, page 15, lines 4-6), and 
a heart rate variability calculation unit (Element 26, Fig. 4, which processes the sensor signals) adapted to determine a heart rate variability (“the extracted features may particularly correspond to well-known heart rate variability (HRV) parameters”, page 15, lines 25-26) based on interbeat intervals (“For sleep staging, particularly the inter-beat intervals (IBI) are evaluated to extract HRV features”, page 16, lines 9-10) detected by the heart beat detection unit, wherein the output of the heart rate variability calculation unit corresponds to the output of the sleep stage classification unit (“heart rate variability (HRV) parameters that are established to be discriminative of different sleep stages…”, page 15, lines 26-27), 
in addition to the PPG sensor, Haakma, page 15, lines 4-6) with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Chan et al (US 2015/0190086 A1), which discloses a sleep staging system that utilizes a PPG sensor and respiratory signals.
See Non-Patent Literature (NPL) to Nilsson et al (“Respiration Signals from Photoplethysmography”), which discloses the relationship between respiration and PPG signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791